455 F.3d 267
UNITED STATES of America, Appelleev.Melvin B. BROWN, Appellant.
No. 03-3102.
United States Court of Appeals, District of Columbia Circuit.
July 13, 2005.

1
John Robert Fisher, Assistant U.S. Attorney, U.S. Attorney's Office, Washington, DC, for Appellee.


2
A. J. Kramer, Federal Public Defender, Neil H. Jaffee, Beverly Gay Dyer, Assistant Federal Public Defender, Washington, DC, for Appellant.


ORDER


3
Upon consideration of the joint motion to remand the record, it is


4
ORDERED that the motion be granted, and that the record in this appeal be remanded to the district court "for the limited purpose of allowing it to determine whether it would have imposed a different sentence, materially more favorable to the defendant, had it been fully aware of the post-Booker sentencing regime." United States v. Coles, 403 F.3d 764 (D.C.Cir. 2005) (citing United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)). It is


5
FURTHER ORDERED that this case be held in abeyance pending further order of the court.


6
The Clerk is directed to transmit a copy of this order to the district court. The district court is requested to notify this court promptly upon its determination of the question on remand. The parties are directed to file motions to govern further proceedings within 30 days of the district court's notification.